ON MOTION FOR CLARIFICATION
GUNTHER, Judge.
We grant the Appellant’s motion for clarification and substitute the following opinion:
We reverse the trial court’s denial of the Appellant’s motion to amend the final judgment for attorney’s fees. Prior to the rendition of that final judgment, the trial court had substituted City National Bank of Miami, as trustee, in place of the Appellant. Thus, the trial court erred by failing to amend the final judgment for attorney’s fees to substitute City National Bank of Miami, as Trustee under Trust No. 5006216 dated October 29, 1981, for City National Bank of Miami, individually. We affirm in all other respects.
AFFIRMED IN PART; REVERSED IN PART.
DOWNEY and WALDEN, JJ., concur.